Citation Nr: 1222547	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  09-36 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an increased disability rating for posttraumatic stress disorder (PTSD) with major depressive disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to February 1968.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a hearing at the RO before the undersigned in April 2012.  A transcript of the proceeding is of record. 

The issue of entitlement to service connection for temporomandibular joint (TMJ) syndrome has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's PTSD with major depressive disorder results in occupational and social impairment with reduced reliability and productivity due to symptoms such as disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria are met for the assignment of a 50 percent rating for the PTSD with major depressive disorder.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the underlying merits of a claim, the Board generally is required to ensure that VA's duties to notify and assist the claimant with the claim has been satisfied under the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

In his notice of disagreement dated in November 2008, the Veteran stated that he will settle for a 50 percent rating.  The Board herein grants the full benefit sought on appeal, that is, the assignment of a 50 percent schedular rating for PTSD.  Thus, any failure to notify and assist the Veteran with respect to his claim is nonprejudicial.  

In May 2007, the Veteran was awarded service connection for PTSD and assigned a 10 percent rating, effective from August 1, 2006.  He was notified of this decision and of his appellate rights by letter dated May 22, 2007.  He submitted a notice of disagreement in July 2007, and the RO issued a statement of the case (SOC) in January 2008.  In the SOC, the RO awarded an increased rating of 30 percent for PTSD, effective from August 1, 2006.  The Veteran did not thereafter perfect an appeal of the May 2007 rating decision.  

On May 30, 2008, the Veteran filed a claim for a higher rating for his service-connected PTSD.  He notes that his PTSD results in nightmares, flashbacks, avoidance of stimuli or triggers related to war, restricted affect, anhedonia, social isolation, sleep difficulty, concentration problems, hypervigilance, and exaggerated startle response.  

Disability ratings are determined by applying VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board must also consider whether to "stage" the rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings demonstrating distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of a "staged" rating would be necessary. 

The Veteran's psychiatric disorder has been evaluated under the General Rating Formula for Mental Disorders.  Under these criteria, a 30 percent rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss.  Id. 

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to particular symptoms such as:  flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is 


intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is indicative of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation or own name.  Id. 

The nomenclature employed in the portion of VA's Rating Schedule addressing service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as the "DSM-IV").  38 C.F.R. § 4.130.  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging from zero to 100 percent and representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  See also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  Higher scores correspond to better functioning of the individual. 

According to the DSM-IV, GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

Symptoms listed in VA's General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as mere examples of the type, frequency, and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

When evaluating a mental disorder, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Applying these criteria to the facts of this case, the Board finds that the Veteran's PTSD warrants the assignment of a 50 percent rating.  The evidence supporting this conclusion is the reports of his two VA examinations - one in June 2008 and the more recent evaluation in December 2009, and his treatment records dated through April 2011. 

Various treatment records dated through April 2011 were obtained.  The Veteran received individual and group counseling from the Warwick Vet Center.  He received medication and individual therapy at the Providence VA Medical Center.  These treatment records note that multiple GAF scores of 49 or 50 were assigned.  

On VA examination in June 2008, the VA examiner diagnosed PTSD due to stressors experienced in Vietnam.  The Veteran complained of such symptoms as flashbacks and sleep difficulty.  Mental status examination showed that he was not withdrawn or agitated and there was no evidence of motor retardation or motor abnormalities.  He denied any auditory, visual or tactile hallucinations and was oriented times four.  There was no evidence of altered level of consciousness.  Both his short and long term memory were good.  The Veteran's concentration was unimpaired and his abstract thinking was intact.  He denied any obsessive thinking or compulsive behaviors.  He denied any suicidal ideation or homicidal ideation.  The VA examiner noted that the Veteran's PTSD and other psychiatric symptoms caused moderate impairment in social and occupational functioning.  A GAF of 48 was assigned.  



During VA examination in December 2009, the Veteran reported that he was retired but continued to work part-time at several jobs and had a girlfriend.  He reported feeling nervous and overwhelmed and felt he was becoming forgetful.  He presented as casually attired and well-groomed.  His state of consciousness was alert.  There were no apparent motor abnormalities.  He spoke in a normal voice and his speech exhibited a normal rate, volume, and tone.  The Veteran was fully oriented to person, place, time, and situation.  Memory appeared grossly intact.  He was attentive and focused.  He described his mood as anxious.  The examiner described his mood as appropriate to the content of the examination.  Affect appeared to be full range, situationally appropriate and congruent with stated mood.  There were no abnormalities of thought content, thought process, or perception.  Insight and judgement are intact.  The Veteran denied any suicidal ideation or homicidal ideation.  He reported being able to maintain basic hygiene and other basic activities of daily living within their normal limits.  The VA examiner found that he continued to meet diagnostic criteria for PTSD and also met criteria for major depressive disorder which is related to his PTSD.  The VA examiner found the Veteran should be considered moderately impaired in social and occupational domains and capable of obtaining and maintaining gainful employment.  A GAF of 50 was assigned.

The Veteran's PTSD approximates the criteria for a 50 percent rating because he has occupational and social impairment with reduced reliability and productivity due to symptoms such as disturbances of motivation and mood.  For example, he was described as anxious, and the VA examiner stated that he met criteria for major depressive disorder related to his PTSD.  He also has difficulty in establishing and maintaining effective work and social relationships, as evidenced by his GAF scale scores showing serious impairment in social and occupational functioning. 

As noted above, in November 2008 the Veteran stated that he will be satisfied with the assignment of a 50 percent rating for PTSD.  Thus, he has limited his appeal to the assignment of a 50 percent rating and the Board need not consider whether he 

is entitled to an even higher schedular evaluation under DC 9411 or to an extraschedular rating under 38 C.F.R. § 3.321(b).  


ORDER

Entitlement to a 50 percent rating for the PTSD with major depressive disorder is granted, subject to the statutes and regulations governing the payment of VA compensation. 


____________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


